Me. Justice MoIver.
I concur in the result, because, even if the decree of Judge Witherspoon was not such as could authorize judgment and execution for the debt against the Gowans individually, yet it did for’the costs, and that would be sufficient to sustain the judgment appealed from. But I do not wish to be understood as intimating any opinion as to whether Judge Witherspoon’s decree authorized judgment and execution for the debt against the Gowans individually because, owing to the unusual pressure of the business of the present term, 1 cannot now spare *378the time from other and more important official duties, to investigate that question as fully as would be necessary to enable me to form a satisfactory opinion. As to the irregularities in the judgment and execution, they may be rectified by amendment, under the authority of Huggins v. Oliver, 21 S. C., 147, and the cases therein cited.